No.    91-058
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1992


IN RE THE MARRIAGE OF
CALVIN DEANE BROWN,
           Petitioner, Appellant,
           and Cross-Respondent,
     and
SANDRA LEE BROWN,
           Respondent and Cross-Appellant.




APPEAL FROM:   District Court of the Twentieth Judicial District,
               In and for the County of Lake,
               The Honorable C. B. McNeil, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
               James C. Bartlett, Hash, O'Brien   &   Bartlett,
               Kalispell, Montana

           For Respondent/Appellant:
               Linda Osorio St. Peter, Worden, Thaine &
               Haines, Missoula, Montana; Paulette Ferguson,
               Attorney at Law, Missoula, Montana


                              Submitted on Briefs:    March 12, 1992
Justice William E. Hunt, Sr., delivered the opinion of the Court.
        Sandra Lee Brown appeals from an order of the Twentieth
Judicial District Court, Lake County, declaring its January 9,
1991,   order vacating the distribution of marital property portion
of the original marriage decree void.
     We affirm.
     Sandra raises several issues for our consideration. However,
we find the following issue to be dispositive.
     Did the District Court err when it ruled that Sandra's
Rule 60(b), M.R.Civ.P., motion to set aside the divorce decree was
deemed denied, as a matter of law, 45 days following the date of
filing of the motion, pursuant to Rule 60(c), M.R.Civ.P.?
     The parties were married in Lakeside California, on June 19,
1971.     The couple raised three children during the marriage.   On
November 21, 1989, Calvin Brown, filed a petition for dissolution
with the District Court.       The petition contained a standard
provision appearing in many uncontested dissolutions regarding the
distribution of property, as well as provisions relating to child
custody, child support, and maintenance.        Sandra was personally
served on December 20, 1989, but she failed to make an appearance
in District Court.       On January 31, 1989, the District Court
declared    Sandra   in default and   entered    a   final decree of
dissolution of marriage.     On September 14, 1990, Sandra filed a
motion to set aside the District Court's order pursuant to
Rule 60(b), M.R.Civ.P., on the basis of fraud and lack of personal
notice.

                                  2
        The District Court held hearings on September 19, 1990, and
December 5, 1990.       After considering extensive evidence and
testimony, on January 9, 1991, the court issued an order which left
intact all provisions of the final decree, except those relating to
property division, ruling that Sandra had not been personally
notified of the property distribution as required by Rule 5 ( a ) ,
M.R.Civ.P.     The court concluded that there was not any evidence
concerning the allegation of fraud.
        Calvin appealed the order to this Court.     Sandra filed a
motion with this Court requesting that proceeds of the sale of the
Brown Ranch be deposited with the Flathead County Clerk of Court.
She also filed motions requesting an order of brand inspections of
the cows in Calvin's possession, and an order prohibiting the
distribution of marital assets.       On June 4, 1991, this Court
ordered the case to be remanded to District Court because this
Court deemed itself the inappropriate forum to hear these issues.
        On September 16, 1991, the District Court rescinded its
January 9, 1991, order and reinstated the original decree of
dissolution, as it had not ruled on Sandra's post-trial motion
within 45 days, pursuant to Rule 6O(c), M.R.Civ.P.     In addition,
the District Court denied and dismissed several of Sandra's marital
property preservation motions.    Sandra appealed the order of the
District Court and filed her brief.   Calvin filed what he termed a
reply brief. Currently, this Court has two appellant briefs before
it.     Because of our holding, Calvin's appellate brief is deemed
moot.
     The only issue we need to discuss is whether the District
Court erred when it ruled that Sandra's Rule 60(b), M.R.Civ.P.,
motion to set aside the divorce decree was deemed denied as a
matter of law 45 days following the date of filing of the motion,
pursuant to Rule 60(c), M.R.Civ.P.
     Sandra asserts that the District Court is not bound by the
time period set forth in Rule 60(c), M.R.Civ.P., when petitioner
fails to provide notice to the respondent as required by Rule 5(a),
M.R.Civ.P.   Rule 60(b), M.R.Civ.P.,   allows the district court to
set aside judgments in case of mistake, inadvertence, excusable
neglect, fraud, and newly discovered evidence.    The rule does not
limit the district court from entertaining an independent action:
     [T]o relieve a party from a judgment, order, or
     proceeding, or to grant relief to a defendant not
     actually personally notified as may be required by law,
     or to set aside a judgment for fraud upon the court.
Rule 60(b), M.R.Civ.P.   This rule also provides that motions made
under Rule 60(b) shall be deemed denied if the district court fails
to rule on the motion within 45 days. This Court has ruled this to
be a mandatory time limit.   Lerum v. Logue (1982), 198 Mont. 194,


     In State, Department of Revenue v. Frank (1987), 226 Mont.
283, 735 P.2d 290, we held that the time limitation of Rule 60(c):
     [Mlust be read in light of the principle set out in Rule
     60(b), which provides for such an independent action.
     The residual power of the District Court therein
     preserved is a complete reservation of the District
     Court's independent power. Its purpose is to protect
     equity by "not enforcing a judgment obtained against the
     public c~nscience.'~ [Citations omitted.] The residual
     power portion of Rule 60(b) was enacted particularly to
     prevent injustice.
Frank, 735 P.2d at 294.
     This Court has stated that the upon the completion of the
45-daytime limit, the motion is considered denied and jurisdiction
is lost over the issue.    Bechold v. Chacon (1991), 248 Mont. 111,
809 P.2d 586. In this instance, Sandra was personally served with
the petition for dissolution.       However, she did not make an
appearance in District Court.    Sandra filed her Rule 60(b) motion
on September 14, 1990.    On January 9, 1991, the court ruled that
she had not been personally notified regarding the division of
property, butthat she had been notified regarding other provisions
of the decree.    The court's decision occurred well past the 45 day
time limit for determining motions, and the motion is deemed denied
as a matter of law.    Therefore, the court lost jurisdiction over
the matter.      We hold that the District Court did not err in
vacating its January 9, 1991, order and reinstating the original
divorce decree.
     We affirm.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.
We concur: